             Case 1:18-cv-02223-GBD-SN Document 216 Filed 11/04/20 Page 1 of 3




                                           U NI T E D S T A T E S DI S T RI C T C O U R T
                                         S O U T H E R N DI S T RI C T O F N E W Y O R K

  J O E L RI C H A N D M A R Y R I C H,                                                                                            1 1/ 0 4/ 2 0 2 0
                                                                                                                                   11/04/2020

                         Pl ai ntiff s,

                                    v.                                         Ci vil   A cti o n N o. 1: 1 8-c v - 0 2 2 2 3 ( G B D)
  F O X N E W S N E T W O R K, L L C, M A LI A
  ZI M M E R M A N, A N D E D B U T O W S K Y ,

                         D ef e n d a nts .



                                   N O TI C E O F WI T H D R A W A L O F C O U N S E L

P L E A S E T A K E N O TI C E t h at I, K at h eri n e A. P etti , a m h er e b y wit h dr a wi n g as c o u ns el of r e c or d

wit h Willi a m s & C o n n oll y i n t his m att er. T h e r e m ai ni n g c o u ns el of r e c or d fr o m Willi a ms &

C o n n oll y will r e m ai n c o u ns el of r e c or d i n t his m att er. T his wit h dr a w al is n ot i nt e n d e d t o, n or

will it, t o t h e b est of m y k n o wl e d g e, i nf or m ati o n, a n d b eli ef, c a us e a n y d el a y or pr ej u di c e i n t his

a cti o n.



                                                                          R es p e ctf ull y s u b mitt e d,

D at e d:     O ct o b er 3 0, 2 0 2 0

                                                                          s/     K at h eri n e A. P etti

                                                                          J os e p h M. T err y
                                                                          St e p h e n J. F u z esi
                                                                          K at h eri n e M or a n M e e ks
                                                                          K at h eri n e A. P etti
                                                                          WI L LI A M S & C O N N O L L Y L L P
                                                                          7 2 5 T w elft h Str e et, N. W.
                                                                          W as hi n gt o n, D. C. 2 0 0 0 5
                                                                          T el: ( 2 0 2) 4 3 4- 5 0 0 0
                                                                          F a x: ( 2 0 2) 4 3 4- 5 0 2 9
                                                                          jt err y @ w c. c o m
                                                                          sf u z esi @ w c. c o m
               Case 1:18-cv-02223-GBD-SN Document 216 Filed 11/04/20 Page 2 of 3




                                                   k m e e ks @ w c. c o m
                                                   k p etti @ w c. c o m

                                                   6 5 0 Fift h A v e n u e, S uit e 1 5 0 0
                                                   N e w Y or k, N Y 1 0 0 1 9

                                                   Att or n e ys f or D ef e n d a nt F o x N e ws N et w or k,
                                                   LL C


S O OORDERED.
SO    R D E R E D.



D at e d: NNovember
Dated:       o v e m b e r 4,
                           4, 22020
                                020
          N e w YYork,
          New       o r k, NNew
                             e w YYork
                                   or k




                                               2
         Case 1:18-cv-02223-GBD-SN Document 216 Filed 11/04/20 Page 3 of 3




                                              C E R TI FI C A T E O F S E R VI C E

           I h er e b y c ertif y t h at o n O ct o b er 3 0, 2 0 2 0, I c a us e d t h e f or e g oi n g t o b e s er v e d o n c o u ns el
of r e c or d vi a t h e C o urt’s E C F S yst e m.

                                                                            s/ K at h eri n e A. P etti
                                                                            K at h eri n e A. P etti




                                                                      3
